74 U.S. 694 (____)
7 Wall. 694
WASHINGTON COUNTY
v.
DURANT.[*]
Supreme Court of United States.

THE record showed that this cause had been brought here from the Circuit Court for Iowa, as on a writ of error, by agreement of parties, and without the issuing or service of such a writ. Coming before this court on a printed argument for the defendant in error, and the fact above-mentioned being observed by the court, the appeal was DISMISSED; the CHIEF JUSTICE stating it to be the opinion of the court, that an appeal allowed or a writ of error served, was essential to the exercise of its appellate jurisdiction.
NOTES
[*]  Decided at December Term, 1865.